Citation Nr: 0126385	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  98-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for status post left 
total knee arthroplasty, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left Achilles tendon injury with soleus muscle atrophy, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a left hip 
disability, as secondary to status post left total knee 
arthroplasty.

4.  Entitlement to service connection for a low back 
disability, as secondary to status post left total knee 
arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from December 1997 and January 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  In the December 1997 rating 
decision, the RO granted service connection for status post 
left knee arthroscopy and assigned a 30 percent rating.  The 
veteran appealed the assigned rating.  In the January 2000 
rating decision, the RO granted service connection for left 
Achilles tendon injury with soleus muscle atrophy, as 
secondary to the veteran's service-connected left knee 
disability, and assigned a 10 percent evaluation.  Also in 
this decision, the RO denied service connection for left hip 
and low back disabilities as secondary to the veteran's 
service-connected left knee disability.  The veteran appealed 
that decision.

In written argument in November 2001, the veteran's 
representative included the issue of entitlement to service 
connection for a right hip disability, as secondary to 
service-connected left hip disability.  However, the veteran 
expressly stated in writing in April 2000 that he neither 
complained of nor asked for compensation for any problem with 
his right hip.  Consequently, this issue will not be further 
addressed.  

The issues of service connection for low back and left hip 
disabilities as secondary to the veteran's service-connected 
status post left total knee arthroplasty are deferred pending 
the completion being sought in the remand order below.



FINDINGS OF FACT

1.  The veteran's left knee disability, to include status 
post total knee replacement, is not productive of chronic 
severe painful motion or weakness.

2.  Residuals of the veteran's left Achilles tendon injury 
are productive of severe limitation of motion, to include 
functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for  
status post left total knee arthroplasty have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2001).

2.  The criteria for a 20 percent evaluation for the 
veteran's service-connected residuals of left Achilles tendon 
injury have been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In the present case, the rating actions of December 1997 and 
January 2000, as well as the statement of the case dated in 
September 1998, and the January 2000, June 2000 and January 
2001 supplemental statements of the case provided the veteran 
with information regarding the evidence necessary to complete 
his claim.  In addition, the RO obtained the medical evidence 
identified by the veteran, including numerous VA medical 
records.  The RO has met its duty under the VCAA to assist 
the veteran with respect to this claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)). 

Factual Background

A VA hospital discharge summary dated in October 1993 shows 
that the veteran underwent a left total knee arthroplasty.  
This procedure was performed after it was shown that the 
veteran's left knee symptoms did not respond to conservative 
treatment and due to complaints of progressive left knee 
pain.

In June 1996, the veteran reported to a VA medical facility 
for a follow-up for his status post left total knee 
replacement.  On examination, the union appeared well healed 
and there was no evidence of looseness.  He had no complaints 
and his range of motion was "0/0/110 [degrees]."  

At a hearing at the RO in May 1997, the veteran's spouse 
testified that the veteran had experienced problems with the 
left knee since service.  She said that sometimes it got so 
bad that he couldn't walk, and that "[i]t eases off and an 
aspirin used to help him."  She said that the veteran had to 
take Naproxen twice a day to control the pain.

In February 1997, the veteran filed an application to reopen 
a previously denied claim of service connection for a left 
knee disability.  

A VA Telephone Care Note dated in June 1997 reported that the 
veteran had pain around and under his knee for the prior 
three months and radiating pain down his leg and up into his 
back.  He expressed concern that something was "seriously 
wrong" due to the level of pain he was experiencing.

In a December 1997 rating decision, the RO granted service 
connection for status post left total knee arthroplasty with 
degenerative arthritis, and assigned a 30 percent evaluation.  

A April 1998 physical therapy equipment evaluation record 
shows that lofstrand crutches were ordered because of the 
absence of dorsiflexion in the left foot.  The diagnosis was 
chronic left Achilles tendon rupture.

An April 1998 VA progress note states that the veteran was 
using crutches incorrectly and had an altered gait.  He was 
given a temporary heel lift on the left side that was 3/4 
inches and was referred to the prosthetic clinic.  

During a May 1998 VA medical clinic visit, the veteran 
complained of  left leg pain.  The pain had improved with the 
use of an ankle-foot orthosis (AFO).  He was advised to 
continue his exercises and nonsteroidal anti-inflammatory 
medication.

In July 1998 the veteran was re-evaluated at a VA medical 
clinic for a "lift/AFO [ankle-foot orthotic]" on the left.  
It was reported  that the veteran experienced problems with 
the fit of the AFO with skin break down.  A trial of 1/2 inch 
shoe lift had been successful.  It is noted that his left leg 
measured longer following the left total knee replacement.  
On examination the veteran's left leg measured 36 1/8 inches 
in length compared to 35 1/2 inches on the right.  The 
assessment was that the AFO did not fit and a new "SA" AFO 
custom molded for the left foot was necessary.  He also 
needed a pair of orthopedic shoes with 1/2 inch built into the 
right shoe.  Furthermore, he needed a shoe insert to place in 
the right shoe to account for AFO width.

A subsequent VA progress note dated in July 1998 reflects the 
veteran's complaint of left lower extremity pain secondary to 
sciatic irritation which was found not to be secondary to 
radiculopathy.  The veteran was given a cushion to relieve 
pressure from the left sciatic notch.  He disclosed that he 
had not been wearing his right lower extremity lift, but 
would start.  He was advised to return to the clinic in six 
weeks for follow-up for an evaluation of left sciatic pain.  

In September 1998 the veteran was seen at a VA medical 
facility because of a rupture of the left Achilles tendon.  
Increased pain was noted as well as left sciatica.  Findings 
included atrophy of the left calf, and a left leg that was 1/2 
inch longer than the right.

In October 1998 the veteran's spouse submitted a statement 
saying that ever since the veteran's knee replacement, his 
left leg was longer than his right and the difference had 
been compensated for by orthopedic shoes.  She also said that 
the difference was causing the veteran's hip and back pains.

At a VA examination in December 1999, the veteran said that 
since the total knee replacement in October 1993, he found it 
more difficult to walk in a symmetric gait and his left knee 
had increased pain.  He also said that he developed hip pain.  
His chief complaint was that the pain was severe and 
persistent and he had trouble sleeping.  He said that the 
special shoes he was given improved his walking situation.  
The examiner noted that the veteran also wore a left AFO.  He 
said that the veteran tried bilateral hand crutches and was 
able to walk for about five to ten minutes, and took pain 
medication twice a day.  The examiner remarked that a 
November 1998 X-ray of the veteran's left knee revealed there 
had been prior operative placement of a total knee prosthesis 
and that no other abnormality was noted.  On examination the 
veteran walked with bilateral crutches and also wore AFO and 
special shoes.  He had a slow receptive gait.  Range of 
motion revealed left knee extension was -20 degrees.  Flexion 
was 90 degrees.  There was a decrease in the range of motion 
in the left knee.  No instability was noted in the left knee, 
but because the range of motion was decreased, the veteran 
was unable to squat.  The examiner assessed the veteran as 
having degenerative joint disease in the left knee, status 
post total knee replacement.  In regard to the left ankle, 
there was tenderness in the Achilles tendon posterior area.  
The veteran was unable to walk on his toes and his heels.  
Measurement of the left leg was 37 inches in length compared 
to 36.5 inches on the right.  

The veteran was seen at a VA orthopedic clinic in May 2000 
where it was noted that the left knee had good stability, 
range of motion, and was not warm.  He was unable to bear his 
full body weight on toe rise on the left side.  He was able 
to do it on the right.  The assessment was symptoms of 
plantar fasciitis and tight heel cord after Achilles tendon 
rupture.  

A May 2000 VA X-ray of the veteran's left knee revealed a 
total left knee prosthesis with no evidence complication and 
no interval change from the November 1998 X-ray.

In the substantive appeal dated in July 2000, the veteran's 
representative relayed the veteran's assertion that he should 
be rated as 60 percent disabling for residuals his total knee 
replacement and 10 percent for arthritis of the left knee.

At a VA examination in September 2000, the veteran said that 
he worked right up until his regular retirement time.  He 
said that he had experienced left leg pain since undergoing a 
total knee replacement in "1990."  On examination the 
veteran ambulated with two Canadian crutches and had an 
obvious limp in the left leg.  He got on and off the 
examining table with great apparent difficulty.  Findings 
regarding the left knee revealed a 29 centimeter scar that 
was well-healed.  The left knee was able to flex to 110 
degrees and there was full extension.  There was good 
stability of the knee.  In regard to the left Achilles tendon 
injury, the veteran had a rather significant atrophy of the 
left calf musculature.  Dorsiflexion of the left ankle as 
compared to the right was significantly diminished.  
Dorsiflexion of the left ankle was 1/5 as compared to 5/5 on 
the right.  Plantar flexion on the left was also 1/5 compared 
to 5/5 on the right.  He had minimal strength of the left 
extensor hallucis longus.  The Achillis reflexes were absent 
bilaterally.  Straight leg raising could be carried to 45 
degrees on the right and about 30 degrees on the left.  The 
examiner said that the examination was conducted during a 
period of quiescent symptoms, and that flare-ups of symptoms 
occurred with varying frequency.  He said that during such 
times findings could be significantly altered, but that 
quantification of such changes would require examination 
during a flare up.  He said that painful symptoms would 
require the veteran to expend extra energy in completing 
tasks, hence would lead to early fatigue, weakened movements 
and ultimately to a loss of coordination.

The veteran was seen at a VA orthopedic clinic in September 
and November 2000 for plantar fasciitis on the left.  
According to the November 2000 treatment record, the veteran 
had a history of heel pain, bilaterally, and leg pain.  His 
pain was noted to be worse with ambulation and worse in the 
morning and after he got up after a prolonged period of being 
seated.  He said that he did not want to take oral pain 
medication.  Left ankle range of motion was "from neutral 
into dorsiflexion into 50 degrees and plantar flexion was 
normal."  There was no medial or lateral left ankle laxity.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The veteran's claim for a higher evaluation for the left knee 
disorder is an original claim that was placed in appellate 
status by a Notices of Disagreement (NODs) expressing 
disagreement with an initial rating award. Furthermore, as 
held in AB v. Brown, 6 Vet.App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation ?."  The distinction between 
an original rating and a claim for an increased rating may be 
important, however, in terms of determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in identifying the underlying NOD and 
whether VA has issued a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings. Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

In Deluca v. Brown, 8, Vet. App. 202 (1995), the United 
States Court of Appeals for Veterans Claims held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  As musculoskeletal 
disabilities, the veteran's left knee and Achilles tendon 
disabilities must be considered in light of the Court's 
guidelines in Deluca.

Residuals of Status Post Total Left Knee Arthroplasty with 
Degenerative Arthritis

The veteran in this case underwent a total left knee 
replacement in October 1993.  In regard to knee replacements 
(prosthesis), VA's rating schedule provides for a temporary 
total rating for one year following implantation of the 
prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2001).  
Thereafter, a rating is assigned based on residual 
impairment.  Chronic residuals consisting of severe painful 
motion or weakness in the affected extremity warrant a 60 
percent evaluation.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability is 
rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
The minimum rating assignable is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2000).

Since Diagnostic Code 5256 pertains to ankylosis of the knee, 
and there is no evidence that the veteran has ankylosis of 
the left knee, this code is not for application in this case.  
38 C.F.R. § 4.71a, Diagnostic Code 5256. Also, since there is 
no indication from the evidence that the veteran's left knee 
disability produces nonunion of the tibia and fibula 
requiring a brace, a higher rating to 40 percent is not 
warranted under Code 5262 for impairment of the tibia and 
fibula. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5261 for limitation of extension, a 
higher than 30 percent evaluation is not warranted since the 
veteran does not meet the requisite degree of limitation.  
Specifically, this code warrants a 40 percent evaluation for 
limitation of extension to 30 degrees, and a 50 percent 
evaluation is warranted for limitation of extension to 45 
degrees.  Although the veteran was noted by the VA examiner 
in December 1999 to have decreased range of motion, the 
specific range of motion for left knee extension of -20 
degrees does not meet the criteria for a higher than 30 
percent evaluation; in fact, it does not even meet the 
criteria for a 0 percent evaluation requiring limitation of 
extension to 5 degrees.  Similarly, findings at the September 
2000 examination show that the veteran was able to fully 
extend the knee.  Thus, although the examiner in September 
2000 stated that the veteran experienced a flare-up of 
symptoms with varying frequency and that such flare-ups 
caused functional loss and could significantly alter 
findings, a higher than 30 percent evaluation is simply not 
warranted under Code 5261 when considering the veteran's 
normal range of motion on extension of the left knee.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). See, 
also,38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8, Vet. App. 
202 (1995). 

The veteran asserts that his left knee disability should be 
rated as 60 percent disabling under Code 5055.  As noted 
above, to meet the criteria under this code for a 60 percent 
evaluation, the medical evidence would have to show chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  It does not.  Regarding weakness of 
the left knee, the examiner remarked that painful symptoms 
would require the veteran to expend extra energy in 
completing tasks which, in turn, would lead to fatigue and 
weakened movements.  Assuming that the painful symptoms that 
the examiner is talking about pertains to the veteran's left 
knee and not to his back and other lower extremity problems, 
such pain and resultant fatigue and weakened movements occur 
with varying frequency and cannot be deemed to be 
characterized as the type of chronic residuals of severe 
painful motion and weakness that are contemplated in the 
criteria for a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

The veteran's representative argues that the veteran should 
be given a separate rating under Code 5003 for arthritis of 
the left knee.  However, such a rating is prohibited because 
it would mean rating the same manifestations such as painful 
motion and weakness under different diagnoses and would 
violate the rule against pyramiding.  See 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59 (2000); Deluca, supra.

Based on the foregoing, the preponderance of the evidence is 
against a claim for an evaluation higher than 30 percent for 
status post left total knee arthroplasty from the date that 
service-connection was granted.  See Fenderson, supra.  As 
such, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

Residuals of Left Achilles Tendon Injury with Soleus Muscle 
Atrophy

For limitation of motion of the ankle, a 10 percent 
evaluation is warranted for moderate limitation of motion and 
a 20 percent evaluation is warranted for marked limitation.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Findings at the most recent VA orthopedic examination in 
September 2000 reveal that the veteran's dorsiflexion was 
"significantly diminished."  Specific ranges of motion were 
not given other than that dorsiflexion on the left was 
"1/5" compared to dorsiflexion on the right of "5/5". 
Specific ranges of motion were also not provided by an 
earlier VA examiner in December 1999, but the examiner did 
note that the veteran was unable to walk on his toes and 
heels.  Such findings are noted on a November 2000 treatment 
record, but these findings are unclear.  In this regard, the 
physician stated that left ankle range of motion was "from 
neutral into dorsiflexion into 50 degrees and plantar flexion 
normal."  This statement seems to indicate that while 
plantar flexion is normal, dorsiflexion is not; however, 50 
degrees for dorsiflexion would be normal under VA's rating 
schedule.  See 38 C.F.R. § 4.71, Plate II.  

Regardless of the uncertainty regarding the specific range of 
motion of the left ankle on dorsiflexion, the examiner in 
September 2000 stated that it was "significantly 
diminished."  In addition, the evidence shows that the 
veteran wears an AFO and uses bilateral crutches due to 
residuals of his left Achilles tendon injury.  This evidence 
places the veteran's impairment for limitation of motion of 
the left ankle somewhere between a moderate and severe level.  
However, consideration must also be given to functional loss 
of the left ankle due to pain and weakness.  Deluca, supra.  
In this regard, VA treatment records dated in May and 
September 1998 reflect the veteran's complaints of pain in 
the left tendon.  He also complained of pain on walking at 
the December 1999 VA examination.  Findings at that time 
revealed tenderness in the Achilles tendon posterior area.  
The veteran further complained of left leg pain at the 
September 2000 VA examination and was found to have minimal 
strength of the left extensor hallucis longus.  Indeed, the 
examiner in September 2000 opined that painful symptoms as 
outlined in the examination would require the veteran to 
expend extra energy in completing tasks, hence would lead to 
early fatigue, weakened movements and loss of coordination.  
This evidence of functional loss taken together with the 
veteran's "significantly diminished" left ankle 
dorsiflexion is sufficient to warrant the maximum rating 
under Code 5271 of 20 percent for marked limitation of motion 
of the ankle.  38 C.F.R. § 4.40, 4.45; Deluca, supra.

The only criteria under VA's rating schedule that allows for 
a greater than 20 percent evaluation for musculoskeletal 
disabilities involving the ankle is Code 5270 for ankylosis.  
However, since there is no evidence that the veteran has left 
ankle ankylosis, this code is not for application in this 
claim.  38 C.F.R. § 4.71a, Diagnostic Code 5270.


ORDER

An evaluation in excess of 30 percent for status post left 
total knee arthroplasty is denied.

An increased evaluation, to 20 percent, for residuals of a 
left Achilles tendon injury with soleus muscle atrophy is 
granted; subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act outlined above, a remand is 
required for compliance with the notice and duty to assist 
provisions contained in the new law regarding the issues of 
entitlement to service connection for low back and left hip 
disabilities as secondary to the left knee.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

Although the VA examiner in September 2000 expressed an 
opinion regarding the question of a direct relationship 
between the veteran's service-connected left knee disability 
and atrophy of the left calf and soleus musculature, he did 
not likewise offer an opinion regarding a relationship 
between the left knee disability and disabilities of the low 
back and left hip.  Moreover, the claims file is devoid of 
evidence diagnosing a left hip disability.  

The law regarding service connection provides that service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2000).  Service connection may also be 
established where it is shown that the disability for which 
the claim is made was chronically worsened due to service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995); Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In light of the recently enacted VCAA, the law regarding 
service connection on a secondary basis, the veteran's 
statements and the medical evidence of record, this claim 
must be remanded to the RO for further medical development.  
Specifically, the veteran should be afforded a new VA 
orthopedic examination in which the examiner is asked to 
state whether the veteran has a left hip disability and, if 
so, provide an opinion, subsequent to a review of the record, 
as to whether it is at least as likely as not that his left 
hip and/or low back disability(ies) are proximately due to or 
the result of his service-connected left knee disability, 
either directly or by aggravation.  If the examiner finds a 
nexus by way of aggravation, then he or she should be asked 
to assess the degree that the low back and/or left hip 
disability(ies) have been aggravated over and above the 
degree of disability existing prior to the aggravation.  
38 U.S.C.A. § 5103A(d); Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Allen v. Brown, 7 Vet. App. 439 (1995).  
Prior to scheduling an examination, all outstanding treatment 
records must be associated with the claims folder.  
38 U.S.C.A. § 5103A(b). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers, who may possess 
additional records pertaining to his low 
back and left hip problems.  Efforts to 
obtain pertinent records must be 
documented in the claims folder and the 
veteran must be informed of the results 
of the requests for records in keeping 
with the VCAA.  Any records received 
should be associated with the claims 
folder.  All attempts to obtain records 
should be document in the claims folder, 
and the veteran and his representative 
should be notified of all failed efforts 
in securing those records.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of determining the nature and 
etiology of his low back and left hip 
problems.  Any tests or studies deemed 
appropriate by the examiner to make this 
determination should be undertaken.  The 
orthopedist should be asked to review the 
evidence contained in the claims file, 
along with a copy of this REMAND, and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  The examiner 
should assess the nature of the low back 
and left hip problems, and offer an 
opinion as to whether it is at least as 
likely as not that any low back or left 
hip disabilities found are proximately 
related to the service-connected left 
knee disability; either directly or by 
aggravation.  If by aggravation, the 
examiner should be asked to assess the 
degree of disability over and above the 
degree of disability that existed prior 
to the aggravation.  The examiner should 
set forth in detail all findings that 
provide a basis for the opinion.

4.  Thereafter, the RO should readjudicate 
this secondary claim on both a direct 
basis and by aggravation.  If the benefits 
sought on appeal remain denied, the 
veteran and the veteran's representative, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



